Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding 35 USC § 102/103.
Applicant argues:
Independent claims 1, 8, and 15 as amended recite inter alia “determining a 3D object in the plurality of 3D objects in the 3D model to hide based on a visual characteristic of the 3D object” (emphasis added). As understood by Applicant during the Telephonic Interview, the cited art is silent about this claimed feature.
Examiner replies that:
Applicant has amended the claims to change the scope since the previous action. The amendment(s) necessitate new ground(s) of rejection and are rejected in detail under the § 102/103 headings below.
Claim Rejections - 35 USC § 112
Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification discloses determining a 3D object to hide based on color, but the specification is silent regarding any other forms of visual characteristic such as shape, opacity, texture, etc. and as such there is not sufficient support for the broader “visual characteristics” term. 
	Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed 
Claim(s) 1, 7-8, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arques U.S. Patent/PG Publication 20170131866 in view of Senesac U.S. Patent/PG Publication 20160378099.
Regarding claim 1:
 A non-transitory machine-readable medium storing a program 2executable by at least one processing unit of a device, the program comprising sets of 3instructions for: (Arques [0055]: In FIG. 5, the computer includes a Central Processing Unit (CPU) P which performs the processes described above. The process can be stored as an executable program, i.e. a set of computer-readable instructions in memory, such as RAM M1 or ROM M2, or on hard disk drive (HDD) M3, DVD/CD drive M4, or can be stored remotely.)
  4providing a display area for viewing a 3D model comprising a plurality of three- 5dimensional (3D) objects (Arques: [0034] As discussed above, FIG. 1 shows a graphical representation of a three-dimensional digitally-modeled assembly of objects A--in this case, a toy car--comprising at least two different objects which are rendered separately: a body HO and a transmission RO (represented separately).).
  6providing a tool for viewing 3D objects in the 3D model (Arques: [0038] The following step of the inventive method consists in creating a "revealer", which allows selecting a region ("revealing zone") of the assembly wherein the hidden object defined as "revealable" will actually be revealed. This may be performed as illustrated on FIGS. 3A-3D.).
  7determining a 3D object in the plurality of 3D objects in the 3D model to hide based on a visual characteristic of the 3D object 8and 9hiding the determined 3D object in the 3D model (Arques [0034]: The objects can be hierarchically organized in layers: the transmission belongs to an inner layer, the body to the outermost one. This means that, by virtue of the geometry of the assembly, the body "takes precedence" over the transmission and, when the two objects are superposed, only the body is visible. The body can then be called a "hiding object", as it "hides" other objects of the assembly which, when seen from a particular point of view, are located behind it.)(Arques [0046]: After that one or more revealer have been created, a computer graphic software is used for rendering a 3D scene representing the assembly, wherein the revealable object RO is revealed (e.g. using the technique discussed above with reference to FIG. 2) only within the revealing zone(s).) since the position of the object is also a visual characteristic, ie. at what layer it is visible.
Arques does not expressly disclose  a list. In a related field of endeavor, Senesac teaches:
and adding the determined 3D object to a list of hidden 3D objects sorted according to an order in which 3D objects are hidden, wherein the list is usable to determine an order for unhiding hidden 3D objects. (Senesac [0039] In one illustrative example, the first display state may be a solid view, the second display state may be a transparent view, and the third display state may be a hidden view. The steps of changing the first display state of the item, changing the second display state of the item, and adding the entry to the assembly hierarchy may be repeated until a selected state of the assembly model is displayed within the first display area.)(Senesac [0063] In response to receiving second type of input 132, display manager 101 changes second display state 141 to third display state 142. In one illustrative example, third display state 142 may be hidden view 152. By changing transparent view 150 of item 138 to hidden view 152 of item 138, item 138 may be effectively removed from the visual presentation of assembly model 112 within first display area 108. This removal may expose the portion of plurality of items 120 that were previously located behind or under item 138 and thereby not visible to the naked eye. )
Therefore, it would have been obvious before the effective filing date of the claimed invention to include a list of objects as taught by Senesac. The rationale for doing so would have been that it combines prior art elements according to known methods to yield predictable results, where both Arques and Senesac display graphical objects with a GUI, allowing a user to choose which layers are visible, where Senesac is including a list that provides greater information and easier navigation to the user. Therefore it would have been obvious to combine Senesac with Arques to obtain the invention.
1Regarding claim 7:
 The non-transitory machine-readable medium of claim 1, has all of its limitations taught by Arques in view of Senesac. Senesac further wherein the list of hidden 3D objects comprises only hidden 3D objects (Senesac [0076] In some cases, when item 138 represents a sub-assembly or assembly, user 122 may desire to dynamically select only a portion of item 138 to be hidden. In one illustrative example, entry 156 in assembly hierarchy 114 in second display area 110 may be expanded to reveal number of sub-entries 162. Each of number of sub-entries 162 may identify, for example, a number of sub-items that make up item 138. For example, when item 138 represents a sub-assembly, number of sub-entries 162 may identify a number of sub-items that represent at least one of a part, a sub-assembly, or other component that makes up the sub-assembly. By hiding only a portion of item 138, user 122 may be able to selectively remove sub-items, which may enhance the fidelity of the process.) since a there are lists and sub-lists, and entire lists/sub-lists can be made hidden.
Therefore, it would have been obvious before the effective filing date of the claimed invention to include a list of objects as taught by Senesac. The rationale for doing so would have been that it combines prior art elements according to known methods to yield predictable results, where both Arques and Senesac display graphical objects with a GUI, allowing a user to choose which layers are visible, where Senesac is including a list that provides greater information and easier navigation to the user. Therefore it would have been obvious to combine Senesac with Arques to obtain the invention.
1Regarding claim 8:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
1Regarding claim 14:
The claim is a/an parallel version of claim 7. As such it is rejected under the same teachings.
1Regarding claim 15:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
(s) 2-6, 9-13, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arques U.S. Patent/PG Publication 20170131866 in view of Senesac U.S. Patent/PG Publication 20160378099 and Pindat  “Drilling into Complex 3D Models with Gimlenses”.
1Regarding claim 2:
 The non-transitory machine-readable medium of claim 1, has all of its limitations taught by Arques in view of Senesac. Arques further teaches  wherein the 23D object is a first 3D object, wherein the program further comprises sets of instructions for:
  3receiving input requesting to view a 3D object in the 3D model that is behind a displayed 43D object in the display area of the tool, wherein the determined 3D object in the 3D 5model is hidden in response to receiving the input (Arques [0034]: The objects can be hierarchically organized in layers: the transmission belongs to an inner layer, the body to the outermost one. This means that, by virtue of the geometry of the assembly, the body "takes precedence" over the transmission and, when the two objects are superposed, only the body is visible. The body can then be called a "hiding object", as it "hides" other objects of the assembly which, when seen from a particular point of view, are located behind it.) (Arques [0046]: After that one or more revealer have been created, a computer graphic software is used for rendering a 3D scene representing the assembly, wherein the revealable object RO is revealed (e.g. using the technique discussed above with reference to FIG. 2) only within the revealing zone(s).).  
 and  6determining a second 3D object in the plurality of 3D objects in the 3D model 7to hide (Arques: [0034] As discussed above, FIG. 1 shows a graphical representation of a three-dimensional digitally-modeled assembly of objects A--in this case, a toy car--comprising at least two different objects which are rendered separately:).  
Arques discloses the 3D scene may have multiple objects as describe above, however the examples do not clearly discuss more than two objects. Therefore, for the 
and  6determining a second 3D object in the plurality of 3D objects in the 3D model 7to hide (Pindat Fig. 1-2)(Pindat 3 Gimlens: Gimlenses provide users with multiple, possibly coordinated, detail-in-context views on 3D scenes that provide support for the deep exploration of complex layered models at different scales. W)
Therefore, it would have been obvious before the effective filing date of the claimed invention to have multiple layers as taught by Pindat. The motivation for doing so would have been for viewing more complex 3D virtual scenes (Pindat Abstract). Therefore it would have been obvious to combine Pindat with Arques to obtain the invention.
1Regarding claim 3:
 The non-transitory machine-readable medium of claim 2, has all of its limitations taught by Arques in view of Senesac and Pindat. Arques further teaches  wherein the 2program further comprises sets of instructions for:
  3receiving a second input requesting to view a 3D object behind a displayed 3D object in 4the display area of the tool (Arques [0046]: After that one or more revealer have been created, a computer graphic software is used for rendering a 3D scene representing the assembly, wherein the revealable object RO is revealed (e.g. using the technique discussed above with reference to FIG. 2) only within the revealing zone(s).).  
 
Arques does not expressly disclose hiding a second 3D object. In a related field of endeavor, Pindat teaches:
and  5in response to the second input, hiding the determined second 3D object in the 3D 6model (Pindat Fig. 1-2)(Pindat 3 Gimlens: Gimlenses provide users with multiple, possibly coordinated, detail-in-context views on 3D scenes that provide support for the deep exploration of complex layered models at different scales. W)

1Regarding claim 4:
 The non-transitory machine-readable medium of claim 3, has all of its limitations taught by Arques in view of Senesac and Pindat. Arques further teaches  wherein the program further comprises sets of instructions for:
  3receiving a second input requesting to view a 3D object in the 3D model that is 4in front of a 3D object displayed in the display area of the tool and  5in response to receiving the second input, unhiding the determined 3D object (Arques: [0043] The cone is created with a predetermined angular opening, say 30.degree., which can be adjusted by moving a third point AP3 which is located on the border of the revealing zone; this allows modifying the size of said zone (FIG. 3D). [0044] The revealer RC is a 3D object whose parameters (position, orientation, angular opening) may be modified interactively using the three "anchor points" AP1, AP2, PA3. Moreover, if the assembly A is moved or rotated, the reveler follows it.) since the revealer can be moved or made smaller/larger to hide/unhide portions.
1Regarding claim 5:
 The non-transitory machine-readable medium of claim 1, has all of its limitations taught by Arques in view of Senesac. Arques further teaches  wherein the display area is a first display area, (Arques: [0034] As discussed above, FIG. 1 shows a graphical representation of a three-dimensional digitally-modeled assembly of objects A--in this case, a toy car--comprising at least two different objects which are rendered separately: a body HO and a transmission RO (represented separately).).
wherein the tool comprises a second display area for focusing 25Attorney Docket No.: 000005-077400US3on 3D objects in the 3D model, (Arques [0042] The revealing zone RZ is defined by the intersection between the revealer and the surface of the assembly or, equivalently, by the projection of the outer surface of the revealer onto said surface.)
 wherein determining the 3D object in the plurality of 3D objects 4in the 3D model to hide comprises: 
  5determining a subset of the 3D objects in the 3D model that are visible within 6the second display area of the tool (Arques: [0046] After that one or more revealer have been created, a computer graphic software is used for rendering a 3D scene representing the assembly, wherein the revealable object RO is revealed (e.g. using the technique discussed above with reference to FIG. 2) only within the revealing zone(s).).
 and  7determining a closest 3D object in the subset of the 3D objects in the 3D model 8as the determined 3D object in the plurality of 3D objects in the 3D model to hide (Arques: [0041] Subsequently (FIG. 3C) the user selects a second point AP2 determining the orientation of the revealer RC defining the revealing zone. In the exemplary embodiment of the figures, the revealing RC is a cone and AP2 is its apex, while AP1 corresponds to the intersection of the cone axis and the surface of the assembly A. The point AP2 may be selected by clicking, or by drawing the pointer PT away from AP1 while keeping the left button of the mouse pressed and only releasing it when the pointer is located at the desired location of AP2.).  
Arques discloses determining a closest object as describe above. However, for the purposes of compact prosecution and for further clarity, in a related field of endeavor, Pindat teaches:
and  7determining a closest 3D object in the subset of the 3D objects in the 3D model 8as the determined 3D object in the plurality of 3D objects in the 3D model to hide (Pindat 3.4 Adjusting Depth: Users can also climb back, filling the holes previously cut in reverse order, with the focus point and object of interest getting updated accordingly. The cut cone automatically adjust its geometry, following the focus point controlled with the cursor. Figure 4 illustrates this process. Gimlenses keep a history of what parts got cut, allowing the user to drag the focus point from one part of interest to the next and drill down iteratively. This navigation method can be seen as an easy way of toggling the visibility of the successive parts that the focus point falls on during the drilling process, except that each part’s visibility is only affected locally around the line of sight so as to better preserve context.)

1Regarding claim 6:
 The non-transitory machine-readable medium of claim 1, has all of its limitations taught by Arques in view of Senesac. Arques further teaches  wherein the 23D object is a first 3D object, wherein the program further comprises sets of instructions for:
  3receiving input that moves the tool from a first position in the display area to a 4second position in the display area  and  5in response to moving the tool from the first position to the second position, 6determining a  (Arques: [0043] The cone is created with a predetermined angular opening, say 30.degree., which can be adjusted by moving a third point AP3 which is located on the border of the revealing zone; this allows modifying the size of said zone (FIG. 3D). [0044] The revealer RC is a 3D object whose parameters (position, orientation, angular opening) may be modified interactively using the three "anchor points" AP1, AP2, PA3. Moreover, if the assembly A is moved or rotated, the reveler follows it.)
Arques does not expressly disclose hiding a second object when moving the revealer. In a related field of endeavor, Pindat teaches:
 3receiving input that moves the tool from a first position in the display area to a 4second position in the display area  and  5in response to moving the tool from the first position to the second position, 6determining a second 3D object in the plurality of 3D objects in the 3D model to hide (Pindat 3.2 Repositioning a Gimlens: There are multiple ways to reconfigure the point of view of a Gimlens on the model. Users can grab the object selector (blue ring, Figure 2-c) and drag it in the context view. As the Gimlens’ focus point slides on the surface of the model, following the object selector, the viewing frustum gets adjusted accordingly, depending on some properties detailed later (automatic orientation constraints). The object of interest gets updated as soon as the focus point falls on another object.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to use the cut-away on multiple objects as taught by Pindat. The motivation for doing so would have been for viewing more complex 3D virtual scenes which numerous objects (Pindat Abstract). Therefore it would have been obvious to combine Pindat with Arques to obtain the invention.
1Regarding claim 9:
The claim is a/an parallel version of claim 2. As such it is rejected under the same teachings.
1Regarding claim 10:
The claim is a/an parallel version of claim 3. As such it is rejected under the same teachings.
1Regarding claim 11:
The claim is a/an parallel version of claim 4. As such it is rejected under the same teachings.
1Regarding claim 12:
The claim is a/an parallel version of claim 5. As such it is rejected under the same teachings.
1Regarding claim 13:
 The claim is a/an parallel version of claim 6. As such it is rejected under the same teachings.
1Regarding claim 16:
The claim is a/an parallel version of claim 2. As such it is rejected under the same teachings.
1Regarding claim 17:
The claim is a/an parallel version of claim 3. As such it is rejected under the same teachings.
1Regarding claim 18:
The claim is a/an parallel version of claim 4. As such it is rejected under the same teachings.
1Regarding claim 19:
The claim is a/an parallel version of claim 5. As such it is rejected under the same teachings.
The claim is a/an parallel version of claim 7. As such it is rejected under the same teachings.
	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally 
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616